Citation Nr: 0716809	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  03-18 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to an increased rating for residuals of a 
right knee stress fracture, with degenerative joint disease 
(right knee disability), currently evaluated as 10 percent 
disabling.

2. Entitlement to an increased rating for residuals of a left 
knee stress fracture, with degenerative joint disease (left 
knee disability), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from November to December 
1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke 
Virginia.

A March 2006 Board decision denied the veteran's claims of 
entitlement to higher disability ratings for her right and 
left knee disabilities.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court), which 
granted a joint motion for a remand in January 2007.   

The Court's January 2007 Order stated that the Board had 
erred by incorrectly concluding that VA had fulfilled its 
duty to assist the appellant in obtaining evidence needed to 
substantiate her claims pursuant to Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096, 2096-98 (2000).  Specifically, the Court concluded that 
a remand was needed for VA to attempt to obtain medical 
records from Raheel Ahmad, M.D.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part. 


REMAND

On remand, the RO is to contact the veteran and her 
representative, and invite her to file any required 
information and related individual authorization necessary to 
procure all medical records pertaining to treatment for her 
bilateral knee condition from Raheel Ahmad, M.D.  
Additionally, as the appellant's knees were last formally 
examined by VA in 2002, a current examination is in order. 

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2006), that includes an explanation as to 
the information or evidence needed to 
establish an effective date for the claims 
on appeal as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App 473 
(2006).  

2.  The RO should contact the veteran and 
her representative to secure any required 
information and related individual 
authorization, in order to procure all 
medical records pertaining to care for her 
bilateral knee condition from Dr Raheel 
Ahmad.  If any pertinent records are not 
available, or if the request for any such 
records yields negative results, that fact 
should clearly be documented in the claims 
file.  The veteran is to be notified in 
writing.

3.  After undertaking the above development 
to the extent possible, the RO should make 
arrangements with an appropriate VA medical 
facility for the veteran to be afforded an 
orthopedic examination.  The claims folder 
is to be provided to the physician for 
review in conjunction with the examination. 
 All indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.   In 
accordance with the latest AMIE work sheet 
for rating knee disorders, the examiner is 
to provide a detailed review of the 
veteran's history, current complaints, and 
the nature and extent of her knee 
disorders.  In this regard, the examination 
report must include complete range of 
motion studies of each knee and discuss the 
presence or absence of any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and provide 
an opinion as to how these factors result 
in any limitation of motion.  If the 
veteran describes flare-ups of pain, the 
examiner must offer an opinion as to 
whether there would be additional limits on 
functional ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of motion 
during the flare-ups.  If the examiner is 
unable to offer an opinion as to the nature 
and extent of any additional disability 
during a flare-up, that fact must be so 
stated, and an explanation provided why 
such an opinion cannot be provided.

4.  The veteran is hereby notified that it 
is her responsibility to report for to be 
scheduled VA examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2006).  In the event that the 
veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice scheduling 
the examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO must review the 
claims folder and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, have been 
conducted and completed in full.   The RO 
should review the examination report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.

6.  Thereafter, and following any other 
indicated development, the issue of what 
rating is for assignment for residuals of 
bilateral knee stress fractures with 
degenerative joint disease, must be 
readjudicated on the basis of all of the 
evidence of record and all governing legal 
authority, including the VCAA.  If the 
benefit sought on appeal remains denied, 
the veteran must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant actions 
taken on the claim for benefits, to include 
a summary of the evidence and applicable 
law and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO is respectfully reminded that claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(6) (2006).

